 Case 21-30701-sgj11 Doc 2 Filed 04/16/21                                       Entered 04/16/21 21:17:21        Page 1 of 2
                                                                                                                            BTXN 094 (rev. 5/04)




                                              UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF TEXAS

 In Re:                                                                     §
                                                                            §
              Abri Health Services, LLC, et al.                             §         Case No.:
                                                                            §
                                                                            §
                                                             Debtor(s)      §
                                                                            §

                                 VERIFICATION OF CONSOLIDATED MAILING LIST


          The Debtor(s) certifies that the attached mailing list (only one option may be selected per form):

                                     is the first mail matrix in this case.

                                     adds entities not listed on previously filed mailing list(s).

                                     changes or corrects name(s) and address(es) on previously filed mailing list(s).

                                     deletes name(s) and address(es) on previously filed mailing list(s).



       In accordance with N.D. TX L.B.R. 1007.2, the above named Debtor(s) hereby verifies that the
attached list of creditors is true and correct.




 Date:       April 16, 2021                                             /s/ Kevin O'Halloran
                                                                     Kevin O'Halloran/Chief Executive Officer
                                                                     Signer/Title

 Date: April 16, 2021                                                     /s/ Liz Boydston
                                                                     Signature of Attorney
                                                                     Liz Boydston
                                                                     Polsinelli PC
                                                                     2950 N. Harwood, #2100
                                                                     Dallas, Texas 75201
                                                                     214-661-5557 Fax: 214-397-0033

                                                                         XX-XXXXXXX
                                                                     Debtor's Social Security/Tax ID No.


                                                                     Joint Debtor's Social Security/Tax ID No.




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
    Case 21-30701-sgj11 Doc 2 Filed 04/16/21   Entered 04/16/21 21:17:21   Page 2 of 2



x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                         Birch Communications
                         Attn: Nicole Scarberry-McKee
                         1301 Chestnut
                         Emporia, KS 66801


                         Centurylink
                         Attn: Legal-Bankruptcy Dept.
                         1025 El Dorado Blvd.
                         Broomfield, CO 80021


                         Cogent Communications, Inc.
                         P.O. Box 791087
                         Baltimore, MD 21217-1087


                         Internal Revenue Service
                         Special Procedures-Insolvency
                         P.O. Box 7346
                         Philadelphia, PA 19101-7346


                         Kyocera Document Solutions, Southwest
                         2825 Story Road West
                         Irving, TX 75038


                         Leighton Aiken
                         Ferguson Braswell Fraser Kubasta PC
                         2500 Dallas Pkwy., #600
                         Plano, TX 75093


                         Office of the U.S. Trustee
                         1100 Commerce St., Room 976
                         Dallas, TX 75242


                         Texas Attorney General's Office
                         Bankruptcy-Collections Division
                         P.O. Box 12548
                         Austin, TX 78711-2548


                         TXMS Real Estate Investments, Inc.
                         2829 Townsgate Rd., #350
                         Westlake Village, CA 91361
